EXHIBIT23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholdersof Catasys, Inc. Los Angeles, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 Nos. 333-121634, 333-123772, 333-128544, 333-128931, 333-140114, 333-140593, 333-140594, 333-145906, 333-147188, and 333-153053 and on Form S-8 Nos. 333-123773, 333-136446, 333-149766, 333-153054, 333-173659, and 333-173662 of Catasys, Inc. of our report dated March 30, 2016, with respect to the financial statements of Catasys, Inc. as of and for the years ended December 31, 2015 and 2014, appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. Our report relating to the consolidated financial statements contains an explanatory paragraph regarding the Company's ability to continue as a going concern. /s/ Rose, Snyder & Jacobs LLP Encino, California March 30, 2016
